Citation Nr: 9920868	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for tinnitus as 
secondary to the residuals of cervical vertebral fractures.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

4.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic chronic brain syndrome.

5.  Entitlement to a disability rating in excess of 
20 percent for homonymous hemianopsia.

6.  Entitlement to a disability rating in excess of 
10 percent for the residuals of cervical vertebral fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1971.  These matters come to the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for tinnitus and hearing loss as secondary to the 
service-connected cervical spine disorder, and denied 
entitlement to increased ratings for the remaining disorders 
shown on the title page.  The veteran has perfected an appeal 
of that decision.

The RO had previously denied entitlement to service 
connection for hearing loss in a May 1971 rating decision.  
The veteran was notified of that decision at that time and 
did not appeal, and the May 1971 decision is final.  Service 
connection for hearing loss was again denied in September 
1981, although it does not appear that the veteran was 
notified of that decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994) (the decision does not become final unless the 
claimant is notified of the decision).  In November 1992 the 
veteran again claimed entitlement to service connection for 
hearing loss, which he claimed to have resulted from the 
cervical spine disorder.  In the February 1994 decision here 
on appeal, the RO again denied entitlement to service 
connection without determining whether new and material 
evidence had been submitted.

Regardless of the RO's disposition of the veteran's claim, 
the Board is precluded from considering the merits of his 
claim for service connection for hearing loss in the absence 
of new and material evidence.  Hickson v. West, 12 Vet. App. 
247 (1999) (a finding that new and material evidence has been 
submitted is a prerequisite to the Board's jurisdiction of 
the merits of the claim).  In addition, although service 
connection for hearing loss was denied in May 1971 based on 
direct incurrence in service, and the veteran claimed 
entitlement to service connection in November 1992 on the 
basis that the disorder was secondary to a service-connected 
disorder, the alternative basis for service connection does 
not create a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new theory of etiology does not constitute a 
new claim).  The Board finds that the issue on appeal is, 
therefore, whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for hearing loss, and that the Board may decide 
that issue without prejudice to the veteran.  Meyer v. Brown, 
9 Vet. App. 425, 430 (1996) (if the underlying issue is 
service connection and the RO adjudicates the claim on the 
merits, there is no prejudice to the veteran if the Board 
denies the claim based on a lower standard of proof).

The issues of entitlement to service connection for tinnitus 
and increased ratings for post-traumatic chronic brain 
syndrome, homonymous hemianopsia, and the residuals of 
cervical vertebral fractures will be addressed in the remand 
portion of this decision.

In his November 1992 claim the veteran also claimed 
entitlement to service connection for dental trauma.  This 
issue has not been developed or adjudicated, and is referred 
to the RO for appropriate action.  Shockley v. West, 11 Vet. 
App. 208, 214 (1998) (a claim that is reasonably raised but 
not yet adjudicated by the RO remains pending before the RO).


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was denied by the RO in May 1971, and that decision 
became final in the absence of an appeal.

2.  Regarding the right ear hearing loss, the evidence 
submitted subsequent to the May 1971 decision is not new, in 
that it is cumulative of the evidence of record when service 
connection was previously denied.

3.  Regarding the left ear hearing loss, the evidence 
submitted subsequent to the May 1971 decision is new, in that 
it is not cumulative and was not previously considered by 
decisionmakers, and it is material because it bears directly 
and substantially on whether the veteran has a left ear 
hearing loss and it must be considered in order to fairly 
decide the merits of his claim.

4.  The claim of entitlement to service connection for left 
ear hearing loss is not supported by competent medical 
evidence showing that the disorder is related to an in-
service disease or injury, or to a service connected 
disorder.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision in which service connection 
for right ear hearing loss was denied is final, and new and 
material evidence has not been submitted to reopen that 
claim.  38 U.S.C. §§ 4005(c) (1970), 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104, 19.153 (1969), 38 C.F.R. § 3.156 
(1998).

2.  The May 1971 rating decision in which service connection 
for left ear hearing loss was denied is final, and new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C. §§ 4005(c) (1970), 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104, 19.153 (1969), 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show that during his 
February 1971 separation examination the puretone threshold 
in his left ear at the frequency of 4000 Hertz was 
30 decibels; the puretone thresholds in his right ear at all 
frequencies were normal.  The report of his examination on 
entry to active duty is not of record.  The service medical 
records make no further reference to a hearing loss in either 
ear.  An ear examination in April 1971 revealed what was 
described as a slight hearing deficit in the right ear, and 
normal hearing in the left ear.  In the May 1971 rating 
decision service connection for bilateral hearing loss was 
denied on the basis that a ratable hearing loss was not 
shown.

An April 1979 VA hospital summary shows that the veteran had 
a history of decreased hearing in the left ear, as 
demonstrated by an audiogram in 1976.  The report of an 
October 1980 VA audiometric examination shows that the 
puretone decibel thresholds were within normal limits in the 
right ear through 8000 Hertz.  His hearing acuity was within 
normal limits in the left ear through 1000 Hertz, with 
puretone thresholds of 30 decibels at 2000 Hertz, 40 decibels 
at 3000 Hertz, and 65 at 4000 Hertz.  The October 1980 
examination resulted in a diagnosis of mild to moderate 
sensory hearing loss in the left ear, which was found to be 
unchanged since an examination in 1977.  

During a December 1994 hearing before a hearing officer at 
the RO, the veteran testified that a hearing loss had been 
diagnosed in the early 1970s.

A July 1997 VA audiometric examination revealed puretone 
thresholds within normal limits in the right ear through 1000 
Hertz, and a puretone threshold of 25 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  
The puretone thresholds were within normal limits in the left 
ear through 500 Hertz, with puretone thresholds of 
30 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 
50 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz.  
Speech recognition scores were 96 percent in both ears.  The 
audiologist in July 1997 provided diagnoses of a mild to 
moderate sensorineural hearing loss in the right ear, and a 
severe sensorineural hearing loss in the left ear.  

None of the medical evidence provides any opinion as to the 
etiology of the bilateral hearing loss.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
Kutscherousky v. West, No. 98-2267, slip op. at 2 (U.S. Vet. 
App. May 4, 1999) (per curiam).  In addition, all of the 
evidence received since the last final disallowance shall be 
considered in making the determination.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including a 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the evidence received subsequent to 
the May 1971 decision and finds that new and material 
evidence pertaining to a right ear hearing loss has not been 
submitted.  None of the service medical records or post-
service medical evidence indicates that the veteran has a 
right ear hearing loss as defined in 38 C.F.R. § 3.385.  The 
evidence received subsequent to the May 1971 decision 
pertaining to the hearing acuity in the right ear is, 
therefore, cumulative of the evidence previously of record.  
Because the evidence is not "new," its materiality need not 
be determined.  Smith v. West, 12 Vet. App. 312 (1999) (if 
the evidence is not "new," the analysis ends there; its 
materiality is not relevant).

The Board finds, however, that the evidence submitted 
subsequent to the May 1971 decision is new and material 
regarding the left ear hearing loss.  The report of the 
October 1980 audiometric examination, as well as the 
additional examinations, show that the veteran has a left ear 
hearing loss as defined in 38 C.F.R. § 3.385.  Because the 
evidence of record when the May 1971 decision was rendered 
did not indicate that the veteran had a ratable hearing loss 
in the left ear, and the evidence submitted subsequent to the 
decision shows that he does, that evidence is new.  In 
addition, the evidence is material, because it bears directly 
and substantially upon whether the veteran has a left ear 
hearing loss that is related to service and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons the Board 
has determined that new and material evidence has been 
submitted pertaining to the claim of entitlement to service 
connection for left ear hearing loss, and the claim is 
reopened.

III.  Service Connection for Left Ear Hearing Loss

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for direct service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for left ear 
hearing loss is not well grounded.  The service medical 
records indicate that the puretone decibel threshold was 
above normal at the frequency of 4000 Hertz, but the hearing 
loss was not sufficient to constitute a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  Based on the 
reference to a 1977 examination in the October 1980 
examination report, a left ear hearing loss as defined in 
38 C.F.R. § 3.385 was apparently diagnosed in 1977.  
Nevertheless, there is no medical evidence of record showing 
a nexus between the hearing loss that was diagnosed in 1977 
and an in-service disease or injury.  Wade v. West, 11 Vet. 
App. 302 (1998).  

In addition, there is no medical evidence of record showing a 
relationship between the left ear hearing loss and a service-
connected disability.  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996), appeal dismissed, 132 F.3d 50 (1997) (table).  
Although the veteran claims that his hearing loss was caused 
by the residuals of the service-connected cervical vertebral 
fractures, his assertions are not probative because he is not 
competent to provide evidence of a relationship between two 
medical disorders.  Grottveit, 5 Vet. App. at 93.  For these 
reasons the Board has determined that the claim of 
entitlement to service connection for left ear hearing loss, 
based on direct service incurrence or as secondary to a 
service-connected disability, is not well grounded.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for right ear hearing loss is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened, and the claim is denied.



REMAND

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Although the RO 
obtained the treatment records from the VA medical center 
(MC) relevant to the veteran's treatment, he has not been 
provided any VA examinations since January 1987.  The veteran 
asserts that his disabilities have worsened.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). The Board finds, therefore, that remand of these 
issues is required.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) (the duty to assist requires that VA provide a 
thorough and contemporaneous medical examination).

During the December 1994 hearing the veteran testified that 
an ear, nose, and throat physician at the VAMC had told him 
that the tinnitus, for which he has claimed service 
connection, was caused by his exposure to gunfire during 
service.  Prior to determining whether his claim of 
entitlement to service connection for tinnitus is well 
grounded, the veteran should be instructed to obtain an 
opinion from this physician regarding the etiology of the 
tinnitus.  See Robinette v. Brown, 8 Vet. App. 69, 79 (1995) 
(if the veteran has indicated the existence of evidence that 
would make his claim well grounded, he should be instructed 
to obtain that evidence prior to denying the claim);  see 
also Sutton v. Brown, 9 Vet. App. 553 (1996) (if the veteran 
alleges that a physician proffered an opinion regarding 
service connection, VA has a duty to notify him to obtain the 
opinion in writing, even though the medical records from that 
physician are of record).

Effective November 7, 1996, during the pendency of the 
veteran's appeal, VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4, was amended with regard 
to rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) 
(codified at 38 C.F.R. Part 4).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version more favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran 
has not been provided the revised regulations in a 
supplemental statement of the case, he has not been provided 
a VA examination based on the revised rating criteria, nor 
has the RO re-adjudicated his claim based on the revised 
criteria. 

Pursuant to the decision of the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) in 
Kutscherousky, No. 98-2267, slip op. at 3, the veteran and 
his representative have 90 days from the date of the remand 
to submit additional evidence and/or arguments in support of 
his claims.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the residuals 
of brain trauma, a cervical spine 
disorder, or an eye disorder since 
February 1998.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The veteran should be instructed to 
obtain an opinion from his physician in 
writing regarding the etiology of his 
tinnitus.  That opinion, if provided, 
should be included in the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination and a social and 
industrial survey to determine the nature 
and severity of his psychiatric 
symptomatology.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The psychiatrist should 
conduct a thorough psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  If 
the psychiatrist finds that psychological 
testing would assist in the assessment of 
his psychiatric disability, that testing 
should be completed.

The examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
The examiner should provide the complete 
rationale for all opinions given.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his cervical spine 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the cervical 
spine and provide a diagnosis for any 
pathology found.  The examiner should 
also determine the range of motion of the 
cervical spine, including the specific 
limitation of motion due to pain, and 
document any evidence of muscle spasm, 
osteoarthritic changes, narrowing or 
irregularity of joint spaces, or any 
abnormal mobility on forced motion.

The examiner should also describe any 
functional loss pertaining to the neck, 
including the inability to perform normal 
working movements of the neck with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also 
be asked to evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms.  
In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
cervical spine pathology.  The examiner 
should provide the complete rationale for 
all opinions given.

5.  The veteran should be provided a VA 
neurological examination in order to 
determine any neurological residuals of 
the in-service brain trauma or the 
cervical vertebral fractures.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including nerve conduction studies, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
neurological examination and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion 
on whether that pathology is a residual 
of the in-service brain trauma or the 
cervical vertebral fractures.  
Specifically, the examiner should 
determine whether the cervical vertebral 
fractures have resulted in any cervical 
neuropathy and, if so, document the 
severity of the manifestations of the 
neuropathy.

6.  The veteran should be provided a VA 
ophthalmology examination to determine 
the nature and severity of the 
manifestations of homonymous hemianopsia.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
ophthalmology examination and document 
any pathology found.  The examiner should 
also provide an opinion as to whether the 
pathology is related to the in-service 
brain trauma.  Specifically, the examiner 
should determine the veteran's visual 
acuity and field of vision in accordance 
with 38 C.F.R. §§ 4.75 and 4.76.

7.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
increased ratings for the veteran's 
service-connected disabilities.  In re-
adjudicating the claim for an increased 
rating for chronic brain syndrome, the RO 
should consider the original and revised 
rating criteria and apply the criteria 
more favorable to the veteran.  Karnas, 
1 Vet. App. at 308.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

